       Case 8-20-08042-ast            Doc 43       Filed 05/25/21        Entered 05/25/21 13:23:58




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                  :
 In re:                                                           :   Chapter 11
                                                                  :
 ORION HEALTHCORP, INC1.                                          :   Case No. 18-71748 (AST)
                                                                  :
                   Debtors.                                       :   (Jointly Administered)
                                                                  :
 HOWARD M. EHRENBERG IN HIS CAPACITY                              :
 AS LIQUIDATING TRUSTEE OF ORION                                  :   Adv. Pro. No. 20-08042 (AST)
 HEALTHCORP, INC., ET AL.,                                        :
                                                                  :
                                             Plaintiff,           :
                                                                  :
 v.                                                               :
                                                                  :
 HOWARD M. SCHOOR,                                                :
                                                                  :
                                             Defendant.           :

 NOTICE OF ADJOURNMENT OF HEARING TO ISSUE RULING ON PLAINTIFF’S
      MOTION FOR SUMMARY JUDGMENT, OR IN THE ALTERNATIVE,
  SUMMARY ADJUDICATION AS AGAINST DEFENDANT HOWARD SCHOOR

          PLEASE TAKE NOTICE that the hearing to issue a ruling on Plaintiff's Motion for

Summary Judgment, or in the Alternative, Summary Adjudication as Against Defendant Howard

Schoor [Docket No. 27] (the “Motion”), which was previously set for May 26, 2021 at 10:00

a.m. (prevailing Eastern Time), has been adjourned to June 3, 2021 at 11:00 a.m. (prevailing

Eastern Time) before the Honorable Alan S. Trust, United States Bankruptcy Judge, in


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 203, Middletown, NJ 07748.


DOCS_NY:42615.2 65004/003
       Case 8-20-08042-ast     Doc 43     Filed 05/25/21   Entered 05/25/21 13:23:58




Courtroom 960 of the United States Bankruptcy Court for the Eastern District of New York, 290

Federal Plaza, Central Islip, NY 11722.

Dated: New York, New York
       May 25, 2021
                                               /s/ Jeffrey P. Nolan
                                              Ilan D. Scharf, Esq.
                                              Jeffrey P. Nolan, Esq. (admitted pro hac vice)
                                              PACHULSKI STANG ZIEHL & JONES LLP
                                              780 Third Avenue, 34th Floor
                                              New York, New York 10017
                                              Telephone:       (212) 561-7700
                                              Facsimile:       (212) 561-7777

                                              Counsel for the Plaintiff,
                                              Howard M. Ehrenberg in his capacity as
                                              Liquidating Trustee of Orion Healthcorp, Inc., et al.




                                              2
DOCS_NY:42615.2 65004/003
       Case 8-20-08042-ast       Doc 43     Filed 05/25/21     Entered 05/25/21 13:23:58




                                 CERTIFICATE OF SERVICE


STATE OF NEW JERSEY                   )
                                      )       ss.:
COUNTY OF SOMERSET                    )



        I, La Asia S. Canty, am over the age of eighteen years, and am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is 780

Third Avenue, 34th Floor, New York, New York 10017-2024.

        On May 25, 2021, I caused a true and correct copy of the following document to be

served via electronic mail and First Class US Mail upon the parties set forth on the service list

annexed hereto as Exhibit 1:

     Notice of Adjournment of Hearing to Issue Ruling on Plaintiff's Motion for Summary

        Judgment, or in the Alternative, Summary Adjudication as Against Defendant Howard

        Schoor.


                                                         /s/ La Asia S. Canty
                                                          La Asia S. Canty




DOCS_NY:42615.2 65004/003
         Case 8-20-08042-ast   Doc 43   Filed 05/25/21   Entered 05/25/21 13:23:58




                                        EXHIBIT 1

Donald F Campbell, Jr
Giordano Halleran & Ciesla
125 Half Mile Road
PO Box 190
Middletown, NJ 07748
Email: dcampbell@ghclaw.com

Attorney for Defendant Howard Schoor




  DOCS_NY:42615.2 65004/003
